DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, line 1, “the proximal end plug” lacks a proper antecedent. 
In claim 37, line 2, “the button, the trigger” lack a proper antecedent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 20, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrison et al. (U.S. Publication No. 2005/0261692).
Carrison et al. discloses an articulating rotary cutting tool (300, Figure 7A, 7B), comprising: an outer shaft (104) having a proximal end (110) and a distal end (112); at the distal end, a selectively articulable cutting head (106) that is configured to articulate about a joint (302); at the proximal end, a controller (Paragraph 64, Figure 15); a longitudinal structure (310, 312) extending between the articulable cutting head and the controller through the outer shaft (Figure 7A, 7B, 15); a drive shaft (560) within the outer shaft extending between the proximal end and the distal end (Figure 10A-11B), the drive shaft attached to or having an integrated rotary socket (547) at the distal end for driving the rotary socket, the longitudinal structure located between the drive shaft and the outer shaft (Figure 7A), the drive shaft connectable to a driver (168) at a proximal end of the drive shaft for being driven to translate rotational motion delivered by the driver to the articulable cutting head (paragraph 45); wherein the longitudinal structure is attached to the controller and the articulable cutting head such that operating the controller causes the longitudinal structure to displace to selectively articulate the articulable cutting head about the joint (paragraph 64); and wherein the articulable cutting head includes a rotary cutting bit (166) and an articulable support (106) that the rotary cutting bit rotates in relation to, the rotary cutting bit being configured to be rotationally driven by the rotary socket such that the rotary cutting bit is rotationally drivable by the rotary socket in both a non-articulated and an articulated position (paragraph 45, 57-59).
Regarding claim 2, it can be construed from Figure 7A, 7B that the rotary cutting bit and the articulable support articulate together upon the controller being operated.
Regarding claim 3, it can be construed from 7A, 7B, 10A and 10B that the rotary socket (547) is located inside the outer shaft at the distal end of the outer shaft.
Regarding claim 4, the drive shaft and the rotary socket rotate about a longitudinal axis of rotation (182) in relation to the outer shaft and the longitudinal structure (it is clear from the figures that the drive shaft and rotary socket rotate relative to the outer shaft and longitudinal structure).
Regarding claim 5, the drive shaft and rotary socket rotate in relation to the outer shaft and the longitudinal structure to cause the rotary cutting bit to rotate in relation to the articulable support of the articulable cutting head in both an articulated and non-articulated position of the articulable cutting head (paragraph 54, figure 7A, 7B). 
Regarding claim 6, the longitudinal structure (310) translates longitudinally in relation to the outer shaft to cause the articulable cutting head to articulate (paragraph 54).
Regarding claim 8, the joint has a joint axis of pivotation (301) that passes through the rotary socket (Figure 7A, the joint between the outer shaft and articulable structure must coincide with the joint of the drive shaft formed at portion 547).
Regarding claim 9, the rotary cutting bit (166) pivotably attaches at a pivotal bit attachment point (548) to a distal end of the rotary socket, such that the rotary cutting bit articulates by pivoting about the pivotal bit attachment point, about a bit axis of pivotation (Figure 10A, 10B).
Regarding claim 20, the proximal end plug (170) is configured to receive the drive shaft freely therethrough
Regarding claim 36, proximal end of the drive shaft is covered by a housing (162).
Regarding claim 39 Carrison et al. discloses an articulating rotary cutting tool (300), comprising: an outer shaft (104) having a proximal end (110) and a distal end (112); at the distal end, a selectively articulable cutting head (106) that is configured to articulate about a joint (302); at the proximal end, a controller (paragraph 64); a longitudinal structure (310) extending between the articulable cutting head and the controller through the outer shaft (Figure 7A, 15); a drive shaft (540) within the outer shaft extending between the proximal end and the distal end (Can be construed from figures 6A-7B), the drive shaft attached to or having an integrated rotary socket (547) at the distal end for driving the rotary socket, the longitudinal structure located between the drive shaft and the outer shaft (Figure 6A-7B), the drive shaft connectable to a driver (168) at a proximal end of the drive shaft for being driven to translate rotational motion delivered by the driver to the articulable cutting head (paragraph 45); wherein the longitudinal structure is attached to the controller and the articulable cutting head such that operating the controller causes the longitudinal structure to displace to selectively articulate the articulable cutting head about the joint (Figure 7A, 7B, Paragraph 64); and wherein the articulable cutting head includes a rotary cutting bit (166) and an articulable support (106) that the rotary cutting bit rotates in relation to, the rotary cutting bit being configured to be rotationally driven by the rotary socket such that the rotary cutting bit is rotationally drivable by the rotary socket in both a non-articulated and an articulated position (paragraph 59); and wherein the rotary cutting bit and the articulable support articulate together upon the controller being operated (Figure 7A, 7B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (U.S. Publication No. 2005/0261692).
Carrison et al. discloses the claimed invention except for the sheath and articulable support being separate. Currently Carrison et al. discloses it as one piece 106.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct it in two pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.


Claim(s) 1, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korner et al. (U.S. Publication No. 2009/023988) in view of Cha (U.S. Patent No. 7585300).	
Korner et al. discloses an articulating rotary cutting tool, comprising: an outer shaft (2) having a proximal end and a distal end; at the distal end, a selectively articulable cutting head (A, Figure 1, 2) that is configured to articulate about a joint (C); at the proximal end, a controller (46, 48); a longitudinal structure extending between the articulable cutting head and the controller through the outer shaft (38); a drive shaft (20) within the outer shaft extending between the proximal end and the distal end (Figure 7, paragraph 32), the drive shaft attached to or having an integrated rotary socket (slot 24 and area that receives pin 34) at the distal end for driving the rotary socket (paragraph 31), the longitudinal structure located between the drive shaft and the outer shaft (paragraph 33), the drive shaft connectable to a driver at a proximal end of the drive shaft for being driven to translate rotational motion delivered by the driver to the articulable cutting head (paragraph 35); wherein the longitudinal structure is attached to the controller and the articulable cutting head such that operating the controller causes the longitudinal structure to displace to selectively articulate the articulable cutting head about the joint (paragraph 34, lever 44 is part of controller portions 46, 48); and wherein the articulable cutting head includes a rotary cutting bit (8), the rotary cutting bit being configured to be rotationally driven by the rotary socket such that the rotary cutting bit is rotationally drivable by the rotary socket in both a non-articulated and an articulated position (paragraph 8).
Korner et al. fails to disclose an articulable support that the rotary cutting bit rotates in relation to. Cha teaches an articulating rotary cutting tool (100) having an articulable cutting head (110) with a rotary cutting bit (130) and an articulable support (120) that the rotary bit rotates in relation to (Paragraph 45). The articulable support is a protective hood that protects underlying nerve from the exposed burr. It would have been obvious to one skilled in the art at the time the invention as made to construct the device of Korner et al. with an articulable support that the rotary cutting bit rotates in relation to in view of Cha in order to protect surrounding tissue from being cut by the cutting bit. 
The following claims are considered under Korner et al. in view of Cha, however reference is made to Korner et al. unless otherwise stated. 
Regarding claim 17, the controller includes a trigger (44) that is pivotably attached to the outer shaft at opposing pivotal trigger attachment points such that the trigger pivots about a trigger pivotation axis (Figure 5).

Allowable Subject Matter
Claims 40 are allowed.
Claims 7, 10-16, 18, 19, 21-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a method of using an articulating rotary cutting tool by providing an the tool having an outer shaft with a distal end connected to a selectively articulable cutting head about a joint, a controller at the proximal end of the outer shaft, a longitudinal structure extending between the head and the controller through the outer shaft. A drive shaft is within the outer shaft having a socket at the distal end and the longitudinal structure is located between the drive shaft and the outer shaft. The longitudinal structure is connected to the controller. A cutting bit is driven by the rotary socket in bent and straight configuration. The controller includes a trigger and a button such that pulling the trigger causes articulating in a first direction and lock selectively and pushing the button articulates the head in a second direction opposite the first and after the head is locked in place.
Examiner will provide a reasons for allowance for the apparatus claims upon Applicant placing the application in condition for allowance due to the breadth of objected to claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775